Citation Nr: 0405457	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-14 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
herniated nucleus pulposus, L-4, L-5.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of burns on the back as a result of treatment.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a fracture of the left foot.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1952.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in May 2002.

Historically, the pertinent evidence of record shows that in 
a September 1952 unappealed rating decision the RO denied 
claims of service connection for herniated nucleus pulposus 
L-4 and L-5, residuals of burns on the back as a result of 
treatment and residuals of a fracture of the left foot.  

In July 1961 the RO confirmed and continued the denial of 
service connection for herniated nucleus pulposus L-4 and L-
5.  The veteran appealed.

In an October 1963 decision the Board upheld the denial of 
service connection for a back disorder including herniated 
nucleus pulposus, L-4, L-5.  The Board found that the 
evidence failed to demonstrate the presence of herniated 
nucleus pulposus, L-4, L-5 in service or following separation 
from active service.  

Also, the Board determined that an unspecified back 
disability manifested by pain clearly and unmistakably 
existed prior to service and was not aggravated during active 
service.

In December 2000 the veteran filed his current reopened claim 
for the issues on appeal.  He specifically limited the claim 
of service connection for a back disorder to herniated 
nucleus pulposus, L-4, L-5.  

In July 2003, the veteran was afforded a Video Conference 
hearing before the undersigned.  The hearing transcript is on 
file.


FINDINGS OF FACT

1.  The RO denied claims of entitlement to service connection 
for residuals of burns on the back as a result of treatment 
and residuals of a fracture of the left foot when it issued 
an unappealed rating decision in September 1952 since the 
record failed to show evidence of chronic disability.  

2.  Additional evidence submitted since the September 1952 RO 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In October 1963 the Board denied entitlement to service 
connection for a herniated nucleus pulposus , L-4, L-5 since 
such disability was not present in service and not 
established by the evidence of record.

4.  Evidence submitted subsequent to the Board's October 1963 
decision does not bear directly and substantially upon the 
issue under consideration, is either cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The unappealed September 1952 rating decision wherein the 
RO denied entitlement to service connection for residuals of 
burns on the back as a result of treatment and residuals of a 
fracture of the left foot is final.  Veterans Regulation No. 
2(a), Pt. II, par III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957; (currently 38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a) 3.156(a), 
20.1103 (2003).

2.  Evidence submitted since the September 1952 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for residuals of burns on the back as a 
result of treatment and residuals of a fracture of the left 
foot is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a) 
3.156(a), 20.1103 (2003).

3.  The October 1963 decision wherein the Board denied 
entitlement to service connection for herniated nucleus 
pulposus, L-4, L-5 is final.  38 U.S.C. § 4004 (c)(1958, 
Supp. 1962); 38 C.F.R. § 19.5 (1956); (currently38 U.S.C.A. 
§§ 5104, 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

4.  Evidence submitted since the October 1963 decision 
wherein the Board denied the claim of entitlement to service 
connection for herniated nucleus pulposus, L-4, L-5, is not 
new and material, and the veteran's claim for that benefit is 
not reopened. 38 U.S.C.A. §§ 5104, 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.1103 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's physical examination in September 1950 for 
enlistment purposes is silent for any pertinent findings.  In 
early 1952 it was noted that he had severe pains in his back.  
The left paraspinous muscles showed spasm and tenderness.  X-
ray examination showed no abnormality of the sacroiliac 
joints.  It was noted that he had blisters on his back from 
where he had applied heat.  

It was clinically recorded that a flatiron fell on his back 
when he was about four years of age and he had had back pain 
since and had done weightlifting to build up the muscles.  He 
had had very little difficulty for several years.  Following 
recent lifting he suffered with severe exacerbations.  The 
final diagnosis was herniation of nucleus pulposus, L-4, and 
L-5.  The service records were silent for a fracture of the 
left foot.  

The veteran's initial claim for disability compensation for 
the disorders at issue was submitted in May 1952.

An August 1952 VA examination report shows that there was no 
evidence of any bone or joint pathology.  The final diagnosis 
was no orthopedic disease present.  The examination was 
silent for any resisuals of burns on the veteran's back.

In September 1952 the RO denied service connection for a back 
disorder including herniated nucleus pulposus L-4, L-5, burns 
on the back as a result of treatment and fracture of the left 
foot.  The veteran was notified of the denial action but did 
not file an appeal.

In July 1961 the RO confirmed and continued the denial of 
service connection for herniated nucleus pulposes L-4, L-5.  
The veteran appealed.

An April 1962 VA orthopedic examination report shows a final 
diagnosis of spondylosis, disc degeneration at L-5-S-1 and 
minimal scoliosis to the right, lumbar area.

In January 1963 The Board requested an advisory medical 
opinion from the VA Chief Medical Director (CMD) as to the 
correct diagnostic classification of any orthopedic 
disability in service and the diagnostic classification of 
any orthopedic disability present in August 1952 and April 
1962.

An August 1963 opinion from the CMD shows that the 
information contained in the veteran's claims file was not 
sufficient to support the diagnosis of herniated nucleus 
pulposes in February 1952 and thereafter.  

In an October 1963 decision the Board concluded that the 
claimed herniated nucleus pulposus was not present during 
service and was not established by the evidence of record.  
Also, the Board found that an unspecified back disability 
manifested by pain clearly and unmistakably existed prior to 
service and was not aggravated during active service.  

The evidence subsequently added to the record since the 1963 
Board decision consists of VA medical records dated between 
approximately 1994 and 2003.  Pertinent findings reflect 
evidence of degenerative joint disease and degenerative disc 
disease of the lumbar spine involving L-2 through S-1.  The 
veteran's history dated the onset of chronic low back pain to 
an injury in service.  The records are silent for any burn 
scars on the veteran's back or left foot problems including 
residuals of a fracture of the left foot.  

In July 2003, the veteran was afforded a Video Conference 
hearing before the undersigned.  The hearing transcript (T.) 
is on file.  At the hearing the veteran stated the issues on 
appeal as those issues noted on the title page of this 
decision.  T-2.  The veteran stated that prior to entering 
the military service his physical health was perfect.  T-2.  
He managed a heath studio and was physically active training 
the customers.  T-3.  He noted that during service he 
incurred a left foot fracture.  T-4.  He reported that he 
never sought any medical treatment for his left foot 
following service.  T-4.  He basically self treated his left 
foot symptoms.  T-5.

With respect to his claim of service connection for herniated 
nucleus pulposus, L-4 and L-5, he noted injuring his low back 
while helping a fellow serviceman lift a 350 pound drum.  T-
6.  The individual lifting the drum got his hand caught and 
"screamed just like a woman."  T-6.  The veteran noted that 
being physical he ran over and helped release the man's hand.  
T-6.  He noted that he is currently being treated by the VA 
for his low back problems.  T-7.  He noted that over the 
years following service separation he received treatment from 
various chiropractors and osteopaths for back problems.  T-9-
10.  He was only able to remember the name of one of the 
individuals that treated him, RW, and that was essentially 20 
years earlier.  T-10.  He noted that he did not have any 
longtime friends or relatives that remembered his back 
condition in the service or shortly thereafter.  T-10.  He 
noted that he had an old cousin but did not know if she or 
her sons knew about his back problems in service.  T-10.  He 
noted staying at his cousin's house at times and that she or 
her sons might remember him having back problems.  T-11.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

The Board notes that service connection was denied for 
residuals of burns on the back and residuals of a fracture of 
the left foot in a rating decision dated in September 1952.  
Although the veteran was notified of this determination later 
the same month, he did not appeal.  The rating decision 
therefore became final. Veterans Regulation No. 2(a), pt. II, 
par. III; VA Regulation 1008; effective January 25, 1936, to 
December 31, 1957.  See also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.200, 20.1103 (2003).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

In October 1963, the Board denied entitlement to service 
connection for a herniated nucleus pulposus L-4 and L-5.  
That decision is final.  38 U.S.C.A. § 4004; 38 C.F.R. § 
19.193; (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001)).  When a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100 (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a) (2003).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 
8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) was overruled to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period, the RO notified the veteran of the 
VCAA of 2000.  The veteran was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  In a 
July 2002 informal conference with the with the Decision 
Review Officer regarding the issues on appeal the veteran's 
representative submitted a statement showing that the veteran 
had no additional evidence to submit.  The record shows the 
veteran was sufficiently placed on notice of the information 
and evidence not of record that is necessary to substantiate 
his claims, of the information and evidence that VA will seek 
to provide, of the information and evidence that he was 
expected to provide, and that he should give VA all 
information and evidence he had pertaining to these claims. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). 
Accordingly, there is no prejudice to him by appellate 
consideration of the claim at this time. Bernard v. Brown, 4 
Vet. App. 384 (1993).


In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist having been 
met under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002)), 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issues decided below.  The Board 
recognizes that at the recent Video Conference hearing in 
July 2003, the veteran indicated that he was unable to 
remember the names of the medical providers of treatment for 
back problems aside from R.W.  The veteran indicated that the 
records of treatment for back problems from R.W., were not on 
file.  The Board points out that such outstanding treatment 
records date from many years following the veteran's remote 
period of active service and are without probative value in 
establishing incurrence or aggravation of herniated nucleus 
pulposes L-4, L-5 therein especially in view of the fact that 
the current medical evidence fails to demonstrate evidence of 
herniated nucleus pulposes L-4, L-5.  Also, the Board notes 
that remanding this case for a statement(s) from the 
veteran's cousin and/or her sons as to any recollection they 
had of the veteran's back problems many years earlier would 
service no useful purpose in establishing the presence of a 
herniated nucleus pulposes L-4, L-5.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992). As VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, no further assistance is 
required to comply with the duty to assist as mandated under 
the VCAA of 2000.



New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for burn scars on the back due to 
treatment and residuals of a fracture of the left foot which 
the RO last denied in a rating decision of September 1952.

Also, the veteran seeks to reopen his claim of entitlement to 
service connection for herniated nucleus pulposus, L-4 and L-
5, which the Board denied in October 1963.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record, the Board 
notes that the extensive medical evidence submitted since the 
RO's September 1952 rating decision continues to lack 
competent medical evidence demonstrating the presence of 
chronic burn scars of the back and residuals of a fracture of 
the left foot.

While the extensive evidence submitted may be considered new 
in that it was not previously of record at the time of the 
September 1952 RO rating decision, such evidence is not 
material as it is essentially cumulative and repetitious.

Specifically, at the time of the September 1952 RO rating 
decision the medical evidence of record including a VA 
orthopedic examination report in August 1952 showed no 
chronic residuals of burn scars on the back or residuals of a 
left foot fracture.

The evidence submitted following the September 1952 RO rating 
decision is similarly silent for chronic residuals of burn 
scars on the back or residuals of a left foot fracture.

Also, while the extensive evidence submitted may be 
considered new in that it was not previously of record at the 
time of the October 1963 Board decision, such evidence is not 
material.

No supportable evidence of herniated nucleus pulposus, L-4 
and L-5 was demonstrated by the evidence considered by the 
Board in October 1963 including an opinion from the CMD.  The 
evidence submitted following the October 1963 Board decision 
is similar in nature and content to the evidence considered 
by the Board in 1963 and is likewise silent for any objective 
findings demonstrating the presence of herniated nucleus 
pulposus, L-4 and L-5 either in service or currently. Rather, 
recent VA medical records indicate the veteran has 
degenerative joint and disc disease of the lumbar spine, 
which no medical provider has linked to his period of 
military service. 

The veteran maintains that he developed herniated nucleus 
pulposus, L-4, L-5, residuals of burns on the back as a 
result of treatment, and residuals of a fracture of the left 
foot in service.  However, the Board points out that the CAVC 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay person such as the appellant is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, such added evidence does not bear directly and 
substantially on the specific issues at hand, and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  The additional evidence is not both new 
and material.  

Accordingly, the veteran's claims of entitlement to service 
connection herniated nucleus pulposus, L-4, L-5, residuals of 
burns on the back as a result of treatment, and residuals of 
a fracture of the left foot, are not reopened.  38 C.F.R. § 
3.156(a).


ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
herniated nucleus pulposus, L-4, L-5, residuals of burns on 
the back as a result of treatment, and residuals of a 
fracture of the left foot, the appeal is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



